
	

113 HR 1587 IH: Energy Infrastructure Improvement Act
U.S. House of Representatives
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1587
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2013
			Mr. Marino (for
			 himself, Mr. Young of Alaska,
			 Mr. Reed, and
			 Mr. Turner) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Secretary of the Interior and the
		  Secretary of Agriculture to issue permits for rights-of-way, temporary
		  easements, or other necessary authorizations to facilitate natural gas, oil,
		  and petroleum product pipelines and related facilities on eligible Federal
		  lands, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Infrastructure Improvement
			 Act.
		2.Authority for
			 natural gas and oil pipelines
			(a)In
			 generalNotwithstanding any
			 provision of the Mineral Leasing Act (cite), the Secretary may issue permits
			 for rights-of-way, temporary easements, or other necessary authorizations to
			 allow a permittee to construct, operate, maintain, expand, or modify a natural
			 gas, oil, or petroleum products pipeline and related facilities on eligible
			 Federal lands.
			(b)Terms and
			 ConditionsA permit issued under this section shall be consistent
			 with the laws and regulations generally applicable to utility rights-of-way
			 within the respective eligible Federal land and subject to such terms and
			 conditions as the Secretary deems appropriate.
			(c)Fees
				(1)Permit
			 feeThe Secretary shall charge and retain a fee for any permit
			 issued under this section. The fee shall be calculated to provide for recovery
			 of costs incurred by the United States associated with processing, issuing, and
			 monitoring the permit.
				(2)Annual
			 feeThe Secretary shall
			 charge an annual fee related to each permit which requires payment, in advance,
			 of the fair market rental value of permitted use as determined by the
			 Secretary.
				(d)Term
				(1)Initial
			 termThe Secretary shall
			 determine the initial fixed term for a permit issued under this section, taking
			 into consideration the following:
					(A)The cost of
			 planning, approval, construction, operation, and maintenance of the pipeline
			 and its related facility (in terms of time and money).
					(B)The useful life of the pipeline and its
			 related facility.
					(C)The public or economic purpose served by
			 the pipeline and its related facility.
					(2)RenewalsThe
			 Secretary shall renew any right-of-way issued under this section, in accordance
			 with the provisions of this section, if the pipeline and its related facility
			 is in commercial operation and operated and maintained in accordance with this
			 section and the permit issued under this section for that pipeline and its
			 related facility.
				(e)Enforcement
				(1)In
			 generalThe Secretary may impose citations or fines or suspend or
			 revoke any authority under a permit issued under this section for failure to
			 comply with or for violation of any term or condition of the permit.
				(2)Suspension or
			 termination of the right-of-wayAbandonment of a permit or
			 deliberate noncompliance with any provision of this section or of a permit
			 issued under this section may be grounds for suspension or termination of the
			 permit if the Secretary determines that such grounds exist and that suspension
			 or termination is justified after the permittee has been given—
					(A)due notice;
					(B)a reasonable
			 opportunity to remedy the abandonment or noncompliance; and
					(C)an appropriate
			 administrative proceeding pursuant to section 554 of title 5, United States
			 Code.
					(3)Misuse or nonuse
			 of permitDeliberate failure to use a permit for the purpose for
			 which it was granted or renewed for any continuous two-year period shall
			 constitute a rebuttable presumption of abandonment of the permit. Where the
			 failure to use the permit is due to circumstances not within the permittee’s
			 control, the Secretary is not required to commence proceedings to suspend or
			 terminate the permit.
				(4)Judicial
			 reviewNot later than 90 days
			 after a final decision by the Secretary under this subsection, a permittee may
			 file a suit to challenge that decision in the United States court of appeals
			 for the circuit in which the Federal land which is the subject of the permit is
			 located. Such court shall have jurisdiction to hear and determine any suit
			 brought as provided in this subsection.
				(f)ModificationsThe
			 Secretary may modify a permit issued under this section if the modification is
			 agreed upon by the permittee and complies with this section. Any action taken
			 by the Secretary pursuant to this subsection shall not be considered a major
			 Federal action requiring a detailed statement under section 102(2)(C) of the
			 National Environmental Policy Act of 1970 (42 U.S.C. 4332(2)(C)).
			(g)DefinitionsFor
			 purposes of this section:
				(1)Eligible Federal
			 landsThe term eligible Federal lands means—
					(A)Federal lands
			 under the administrative jurisdiction of the Secretary of the Interior,
			 except—
						(i)lands held in trust for a federal
			 recognized Indian tribe or a member of a federally recognized Indian tribe;
			 and
						(ii)lands on the
			 Outer Continental Shelf; and
						(B)National Forest
			 System lands.
					(2)FacilityThe term facility—
					(A)includes such
			 things as buildings, pipelines, and auxiliary or appurtenant facilities related
			 to the construction, operation, and maintenance of the pipeline; and
					(B)does not include
			 wells, drills, or drilling platforms.
					(3)PermitteeThe
			 term permittee means the owner of a natural gas, oil, or petroleum
			 products pipeline and the owner’s successors or assigns.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior or the
			 Secretary of Agriculture, as appropriate in regard the Secretary with
			 administrative jurisdiction over the Federal lands involved.
				
